Stearne, J.,
This is a petition to review an adjudication, to which an answer has been filed. The account discloses excessive payment of accountant’s commissions on income, for which the accountant was surcharged. According to the petition, it appears that the fiduciary neglected to claim commissions upon income collections and disbursements for the months of January *571and February 1927. This item represents the amount of the present surcharge. However, the third account of the fiduciary, including income to February 28, 1927, was filed on May 26, 1927, and was duly audited June 27, 1927, and the adjudication was confirmed absolutely. It was in the third account, and not in the present account, that the omission of commissions occurred. To grant the present application would be to permit accountant to receive commissions in the present account which should have been claimed and collected in the previous account, thus modifying the former adjudication. This will not be permitted: Linnard’s Estate, 299 Pa. 32. Should the petitioner apply to open and review the adjudication of June 29, 1927, in order to correct the alleged error, no relief may be granted because over 5 years have elapsed since the filing of the adjudication: Stetson’s Estate, 305 Pa. 62.
The petition is dismissed.